Citation Nr: 0208807	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

3.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD, and a rating in excess of 70 
percent for PTSD from August 25, 1999. 

(An additional issue on appeal is discussed in the 
introduction below.  For this issue, further development is 
warranted prior to a Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972, including service in the Republic of Vietnam 
from January 1972 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Portland, Oregon. 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal pertaining to PTSD), separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings. 

The Board points out that there is another issue on appeal 
involving service connection for a sinus condition, including 
nasal trauma residuals, rhinitis and sinusitis.  Further 
development is warranted prior to a Board decision on this 
issue.  As such, the Board is deferring resolution of this 
issue pending development to be performed pursuant to a Board 
development memorandum drafted in association with this 
decision.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to 
establish a causal connection between the veteran's hearing 
loss and his period of active duty.

2.  The veteran had active service in Vietnam.

3.  Symptoms of peripheral neuropathy were not shown during 
service or within one year thereafter.

4.  The file contains no medical evidence to show that the 
veteran's neuropathy is related to service, or in any way the 
result of inservice exposure to herbicide agents used in 
Vietnam.

5.  Prior to August 25, 1999, the evidence of record does not 
reflect that the veteran's PTSD symptoms result in more than 
occupational and social impairment with reduced reliability 
and productivity.

6.  From August 25, 1999 to May 10, 2000, the evidence of 
record does not reflect that the veteran's PTSD symptoms 
result in more than occupational and social impairment, with 
deficiencies in most areas.

7.  The evidence of record reflects that from May 11, 2000, 
the veteran's PTSD symptomatology has resulted in total 
occupational due to symptoms including impaired thought 
processes and persistent hallucinations.


CONCLUSIONS OF LAW

1.  Disability due to hearing loss was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2001).

2.  Peripheral neuropathy was neither incurred in nor 
aggravated by service or inservice exposure to herbicides .  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2001).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met for the period prior to August 25, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2001).

4.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met for the period from August 25, 
1999 through May 10, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2001).

5.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met for the period since May 11, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim.  The VCAA applies in the 
instant case.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has fully complied with the mandates of the VCAA.  The 
file contains records from the veteran's period of service, 
records of post service medical treatment, records pertaining 
to the veteran's hearing loss, peripheral neuropathy, sinus 
complaints, and PTSD, and a recent VA examinations with 
medical opinion regarding the severity of his PTSD and the 
possibility of a link between the veteran's period of service 
and his hearing loss, peripheral neuropathy, and sinus 
complaints.  There is no indication that there is any 
pertinent record that remains outstanding.

In addition, the appellant was provided copies of rating 
decisions explaining why the claims were denied.  
Furthermore, through the March 1999 and December 1999 
statements of the case (SOC), the numerous supplemental 
statements of the case (SSOC), and the August 2001 letter 
regarding the VCAA, the appellant has been advised of the 
laws and regulations regarding higher ratings and service 
connection.  These communications clearly explain the 
appellant's rights and responsibilities, inform him of the 
laws and regulations involved in his claims, and advise him 
of what evidence is of record and what evidence is needed to 
substantiate his claims.  Moreover, as the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.

Accordingly, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claims based on 
the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 


II.  CLAIMS FOR SERVICE CONNECTION  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2001).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as peripheral 
neuropathy as a result of exposure to herbicides, if that 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Service connection for hearing loss

Factual Background

On the veteran's December 1970 examination prior to induction 
into service, the veteran's pure tone air conduction 
thresholds were reported as 15, 15, 10, -, and 25 decibels in 
the right ear and 15, 15, 15, -, and 25 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were not reported.  
The veteran noted ear trouble and hearing loss on his report 
of medical history.  Service medical records show no 
complaints or findings indicative of ear trouble or hearing 
loss during service.  

On his November 1972 examination prior to separation, the 
veteran's ears and drums were evaluated as normal.  On 
audiological evaluation, the veteran's pure tone air 
conduction thresholds were reported as 15, 10, 0, -, and 0 
decibels in the right ear and 15, 0, 0, -, and 0 decibels in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were not reported.  
Hearing loss was not noted on the report of medical history.

The veteran's DD Form 214 indicated that the veteran served 
in Vietnam and earned the Combat Infantryman Badge.

In June 1998, the veteran submitted his claim for service 
connection for disorders including hearing loss.  In August 
1998, he submitted lay statements from friends who indicated 
that the veteran had complaints of hearing loss and ringing 
in the ears since Vietnam.  

On an August 1998 VA audiological evaluation, the veteran's 
pure tone air conduction thresholds were reported as 15, 10, 
5, 10 and 50 decibels in the right ear and 15, 10, 15, 35, 
and 65 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Speech recognition scores 
were reported as 96 percent in the right ear and 100 percent 
in the left ear.  The examiner noted that the veteran 
attributed his hearing loss to gunfire noise during training 
and combat in Vietnam.  The veteran indicated that his noise 
exposure since Vietnam was limited and that his work was not 
noisy.

On VA examination for ear disease in September 1998, the 
examiner noted that he reviewed the few recent medical 
records on file, which did not include service medical 
records.  He repeated the veteran's account of inservice 
noise exposure and loss of some hearing in service, but noted 
that the veteran did not make complaints of such while in the 
military.  Nonservice noise exposure was noted to include 
working in a sawmill for a couple of years after service, 
occasionally running a chainsaw or backhoe while working for 
the electric company, and hunting and target shooting.  
Physical examination of the ears revealed that the canals and 
tympanic membranes were normal with no fluid, infection or 
significant scarring.  The examiner noted that he reviewed 
the veteran's August 1998 audiogram and found that it did 
indeed show a bilateral high frequency sensorineural hearing 
loss with essentially normal hearing in the low and mid 
frequencies.  The VA examiner went on to state that "[I]t 
appears that [the veteran's] hearing loss and tinnitus are 
related both to noise while he was in the military and noise 
exposure he has had in some of his civilian jobs, although by 
the history I get he has not had any great noise exposure in 
his occupations."

During his August 1999 hearing, the veteran testified that he 
had noise exposure during combat service in Vietnam when he 
was exposed to sounds of M-16s and 105 Howitzers.  The 
veteran stated that he went to the doctor for his hearing 
loss and tinnitus in the 1970's and that the physician told 
him to stay away from loud noises. 

In January 2000, the veteran was sent for VA examination of 
the ears by the same physician who performed the September 
1998 examination.  In his 2000 examination report, the VA 
physician indicated that the veteran's claims file was made 
available to him for the recent examination, but that it was 
not available for his review at the time of the 1998 
examination.  The VA physician pointed out that the veteran's 
November 1972 examination prior to discharge revealed no 
complaints of hearing loss or any ear problems, and that an 
audiogram done at that time showed normal hearing in both 
ears.  The VA physician concluded with the following medical 
opinion:

From his records and his separation 
physical it would seem that he had normal 
hearing when he left the military and 
there were no complaints about his ears 
at that time.  The high frequency hearing 
loss he has now, I think is then a 
combination of noise that he has been 
exposed to since his military service, 
which is considerable, and combined with 
presbycusis.  I do not feel that hearing 
loss from acoustic trauma or noise 
exposure is a progressive form of hearing 
loss and since he had normal hearing when 
he left the military, I do not feel that 
his hearing loss is related to his 
military service.


Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The veteran currently has bilateral sensorineural hearing 
loss.  He asserts that inservice exposure to acoustic trauma 
has led to his hearing loss.  

Service medical records do not show a definitive record of 
inservice exposure to acoustic trauma, however, the Board 
notes that it is quite likely that the veteran's combat 
experiences brought him into close proximity with the sounds 
of gunfire.  Even assuming that the veteran was exposed to 
acoustic trauma during service, it is pertinent to note that 
the file contains no complaints or medical findings regarding 
defective hearing or ear problems during service, at 
separation, or for many years thereafter.  Conversely, the 
pure tone air conduction thresholds reported on the veteran's 
audiogram at separation from service in 1972 actually lower 
than those reported on his audiogram prior to entrance into 
service in 1970.

Although the veteran has recently claimed that he had hearing 
loss during service, at the time of separation in 1972, and 
shortly after service in the 1970's, the Board finds that 
service medical records and post-service medical records show 
no indication that the veteran was ever treated for 
complaints indicative of hearing loss until many years after 
service.  In fact, it is not until the veteran's June 1998 
claim for service connection that the veteran even reported 
hearing loss.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On review of 
the evidence, however, the Board finds that the file contains 
no medical evidence that links his hearing loss to service.  
The Board notes that the same VA physician who indicated in 
1998 that it appeared that hearing loss was in part related 
to noise exposure while in the military, subsequently changed 
that opinion following review of the entire record.  His 
uncontroverted medical opinion in the January 2000 VA 
examination was that the veteran's hearing loss is not 
attributable to his period of service, including any noise 
exposure experienced in combat.  Additionally, the Board 
finds it pertinent that the veteran himself has not indicated 
that any other VA or private physician has ever told him that 
his hearing loss was due to inservice exposure to acoustic 
trauma.  Without medical evidence linking hearing loss to 
some aspect of his period of active duty, the veteran's claim 
for service connection must be denied.

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to inservice acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current hearing loss and inservice trauma.  While the veteran 
may believe that the present degree of hearing problems was 
caused by an inservice injury, he is a layman and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the most probative evidence 
shows that symptoms of hearing loss were not shown in service 
or for many years thereafter.  Furthermore, medical evidence 
on file does not relate the current symptoms to any aspect of 
the veteran's period of active duty.  Direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  There is no such 
evidence of record in this case.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim.
 
 
B.  Service connection for peripheral neuropathy as a result 
of exposure to herbicides 

Factual Background

The veteran's DD Form 214 documents service in the Republic 
of Vietnam from January 1972 to August 1972.  Service medical 
records reveal no complaints or findings indicative of 
peripheral neuropathy.  On his examination prior to 
separation, the veteran was evaluated as neurologically 
normal.

On a September 1998 examination for possible exposure to 
Agent Orange it was noted that the veteran served as a 
rifleman in the infantry during his seven-month tour in 
Vietnam, and that he was out in the open constantly and was 
frequently in recently defoliated areas.  On medical history, 
the veteran reported intermittent numbness of the hands and 
feet for approximately 20 years.  Physical examination 
revealed that the cranial nerves were normal, finger to nose 
coordination was normal, and equilibrium was normal.  Deep 
tendon reflexes were equal but hypoactive bilaterally.  
Absent pain in the left and right feet was noted. The 
diagnosis was peripheral neuropathy secondary to exposure to 
Agent Orange.   

In a September 1998 statement, the veteran indicated that he 
had nerve-sensory loss due to exposure to Agent Orange.

A September 1998 letter from the VA Medical Center (MC) in 
Roseburg, Oregon, notes examination results including a 
diagnosis of peripheral neuropathy.   

In February 1999, the veteran underwent a neurologic 
evaluation by a neurologic specialist.  The veteran gave a 
history of the onset of numbness and tingling of the hands 
and feet in the late 1970s, which gradually worsened over the 
years.  He noted an unsteady gait and imbalance five or six 
years ago, and weakness in the hands and legs in the last 
three to four years.  The veteran admitted to drinking 
anywhere from a six pack to a half a case of beer every third 
day.  He denied undue toxin exposure, vitamin deficiency, 
anemia, hormone problems, fad diets and unusual hobbies.  
Physical examination showed normal findings except on 
examination of reflexes, which revealed that the veteran's 
knee and ankle jerks were absent bilaterally.  Sensory 
examination showed hypesthesia to touch, pin and temperature 
sensation distally in all four extremities in a 
stocking/glove distribution with levels in the mid thigh and 
at the wrist in the upper extremities.  Additionally, the 
examiner noted that the veteran had blood-shot eyes and 
smelled strongly of the odor of alcohol.  The impression was 
alcoholic peripheral neuropathy.        

During the veteran's August 1999 hearing the veteran 
indicated that he might have had some extra exposure to Agent 
Orange while in Vietnam because he was drinking the water and 
taking baths.  He also noted that he did not notice the 
peripheral neuropathy while he was in Vietnam.

   


Analysis

The veteran contends that he now has peripheral neuropathy 
that is a result of exposure to herbicides while serving in 
Vietnam in 1972.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  The presumptive period for acute and subacute 
peripheral neuropathy is within one year after the last date 
on which the veteran was exposed to herbicide agents during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The Board notes that acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within two weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e)(Note 2).

To establish entitlement to service connection for peripheral 
neuropathy on a presumptive basis, the disorder must have 
been manifested to a compensable degree within one-year 
following the veteran's last presumed exposure to Agent 
Orange, i.e., the date of his departure from Vietnam.  In 
this instant case, service medical records do not show 
peripheral neuropathy and there is no medical evidence to 
support a finding that peripheral neuropathy was manifested 
at any point in time soon after service.  Additionally, the 
Board finds it pertinent that the veteran himself has 
indicated during his hearing that he did not notice any 
peripheral neuropathy during service.  Furthermore, he 
reported on examination in February 1999 that he did not 
notice the onset of numbness and tingling in the hands and 
feet until the late 1970's.  Thus, with no basis for a 
finding that peripheral neuropathy was manifested to a 
compensable degree within one year of the veteran's last 
exposure to Agent Orange in service, service connection 
cannot be granted on a presumptive basis.

The Board notes that even though the veteran has not shown 
the evidence necessary to afford him the benefit of the 
presumptive language of 38 C.F.R. §§ 3.307 and 3.309, he may 
still establish his claim with medical evidence of a link 
between his current disorder and service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Having carefully reviewed the entire record, however, the 
Board finds that the preponderance of the medical evidence on 
file is against the veteran's claim, as it links the 
veteran's peripheral neuropathy to alcohol use and not to any 
aspect of his period of service.  Although the Board is aware 
that a VA physician did link the veteran's peripheral 
neuropathy to Agent Orange exposure in September 1998, the 
Board places greater weight on the medical opinion of the VA 
neurological specialist who subsequently performed a 
neurological examination in February 1999, and thereafter 
concluded that the veteran's peripheral neuropathy was due to 
his use of alcohol.

We have considered the contentions of the veteran and, 
inasmuch as he is offering his own medical opinion and 
diagnoses regarding his symptoms and their cause, we note the 
record does not indicate that the veteran has any 
professional medical expertise.  See Espiritu, supra.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993);  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1992). 

Accordingly, as the evidence of record does not support a 
grant of presumptive service connection, and the 
preponderance of the evidence indicates that the veteran's 
peripheral neuropathy is the result of alcohol use, the 
benefit-of-the-doubt rule does not apply and the veteran's 
claim for service connection for peripheral neuropathy as a 
result of exposure to herbicides must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


III.  INCREASED RATING FOR PTSD 

Factual Background

The veteran submitted a claim for service connection for PTSD 
in June 1998.  

Buddy statements submitted in August 1998 indicate that the 
veteran has not been the same since Vietnam, that he has 
since developed a temper, that he lacks concentration, and 
that he seems to be haunted by things that happened in 
Vietnam.  

On the report of a September 1998 VA examination for PTSD, it 
was noted that the veteran served in combat in Vietnam and 
that he was awarded the Combat Infantry Badge.  He reported 
stressors including shooting a fellow soldier when he 
confused him with the enemy.  It was noted that the veteran 
worked as a lineman since 1976, but that he finds it 
difficult to keep the job because he speaks out of line and 
has trouble with people.  He lives with his wife and young 
daughter but reportedly has some marital problems partially 
related to his drinking a half case of beer a day.  On 
objective examination, the VA physician noted that the 
veteran looked depressed, had little facial expression and 
sometimes wore a faint smile and laugh.  Responses were noted 
to be slow but speech was not shown to be irrelevant.  The 
veteran admitted to hearing things that are not there and to 
imagining things.  No inappropriate behavior was cited and 
occasional suicidal thoughts were noted to be fleeting.  The 
veteran had some violent fantasies, but he did not act on 
them.  He maintained his personal hygiene well and was fully 
oriented to person place and time.  No thought contaminations 
were noted.  The veteran denied panic attacks but said that 
he worries and has waves of anxiety which come over him.  He 
reported that he often checked to see doors were locked.  He 
admitted to being depressed at times and worrying about the 
world.  No problems with impulse control were noted.  The 
diagnosis was PTSD, moderate, and the veteran's score on the 
Global Assessment of Functioning (GAF) scale was 50.  The 
examiner noted that the veteran had recurrent thoughts of the 
man he shot in service, flashbacks, and waves of anxiety.  He 
found the veteran to be an avoidant person afraid to 
associate with people.  The veteran reportedly maintained 
some contact with his sisters and brother but did not enter 
into activities and did not belong to any groups or 
organizations.  Additional findings included: arousal 
problems with sleep; anger problems with infrequent blow-ups; 
difficulty concentrating; and hypervigilance.  The examining 
physician indicated that the veteran needed some attention 
for his PTSD and alcohol problems. 

VA outpatient treatment records dated from September 1998 
through December 1998 show that the veteran was seen for PTSD 
and for substance abuse.

By way of a December 1998 decision, the RO granted service 
connection for PTSD and assigned the disorder a 30 percent 
evaluation.

The veteran submitted his NOD in February 1999 along with a 
statement from his wife attesting to PTSD symptoms such as 
frustration over little things, self punishment, a terrible 
temper, poor short term memory, terrible dreams, and reliving 
of Vietnam experiences.  He also submitted a letter from a 
friend that indicated that he was different since returning 
from Vietnam.    

VA outpatient treatment records show that the veteran 
attended group therapy sessions involving PTSD, substance 
abuse, and anger management from April 1999 through August 
1999.

On VA examination dated August 25, 1999, it was noted that 
the veteran was having problems with alcohol and difficulty 
with work.  He evidently lost jobs because his inability to 
keep his mind on the job has led to him being found unsafe at 
work.  He reportedly touched hot wires and appeared to be on 
drugs.  Additional problems were noted to include weight 
fluctuation, conflict with his wife at home, conflict with 
his neighbors, and sexual inactivity.  The veteran reported 
sleep problems including weird dreams involving Vietnam.  On 
objective examination the physician noted that the veteran 
was very difficult to interview.  The veteran was vague and 
slow and could not remember some things.  He stumbled over 
words and was unsure of times.  He blocked and was blank at 
times and he qualified statements and had a very flat affect 
in his responses.  The examiner indicated that it was hard to 
keep the veteran focused with his mind on the job.  The 
physician noted that the veteran had no hallucinations and no 
real inappropriate behavior but that there was little 
movement and no animation.  He reportedly admitted to 
sometimes not caring whether he lived or not, but he did not 
admit to being really suicidal.  He noted that he gets 
violent thoughts, but is not really a fighter and has a hard 
time backing down.  He evidently gets very angry with his 
foremen and he indicated that he has rage.  He reportedly 
feels like attacking but does not.  The veteran noted that he 
goes without bathing for sometimes two or three weeks.  This 
is reportedly not his standard, but sometimes he just does 
not care.  It was noted that the veteran knew that it was 
Wednesday but did not know the actual date.  His speech was 
reportedly slow and vague and sometimes blocking.  He 
admitted to being anxious at times and to being rather 
depressed at times.  The diagnosis was PTSD with depression; 
alcohol abuse; nicotine dependence; and cognitive deficits 
with dementia.  The veteran's score on the GAF scale was 
noted to be 45, with the highest level in the past year at 
40-55.  In summary, the VA physician found that the veteran 
continues to have PTSD symptoms.  He obsesses a lot about 
Vietnam and has deteriorated substantially in the past year.  
The examiner indicated that the veteran's PTSD issues are now 
somewhat obscured by the emotional and cognitive problems he 
is having.  It was noted that the veteran was slated to enter 
an impatient program.  The physician recommended that the 
veteran be tried on an antidepressant medication to see if 
they could clarify the issue of depression versus organic 
brain problems secondary to a head injury in the service and 
alcohol abuse. 

In August 1999, VA received the veteran's statement asking 
for a 100 percent disability rating for PTSD, on the basis 
that the service-connected condition has left him unable to 
work.  

During his August 1999 hearing, the veteran testified that he 
had intrusive thoughts and nightmares about Vietnam.  The 
veteran's wife indicated that these have been getting very 
bad over the last few years and that she does not sleep with 
him because of the nightmares and the screaming.  The veteran 
noted that he had problems with people and with crowds.  He 
indicated that he cannot get work anymore as a power lineman 
because of his PTSD symptoms including anger, nervousness, 
inability to express himself, and problems dealing with his 
supervisor.   He stated that he was fired four times in 1996, 
that his work performance has gotten worse over the past few 
years, and that he has only worked six weeks this year.  He 
has indicated that he was thereafter given a "no-rehire" 
slip and sent home because they did not want him working 
there.  The veteran testified that he had memory problems all 
of the time.  He indicated that he had problems with 
anger/rage and that he has bruised his wife in the past.  The 
veteran reported frequent anxiety attacks and indicated that 
his only hobby is fishing, maybe once a year, and weeding his 
garden.   

VA clinical records and a discharge summary indicate that the 
veteran was admitted from August to September 1999 for PTSD 
symptoms consisting of nightmares with fitful sleep and with 
bruxism.  PTSD resulted in the loss of jobs, poor 
concentration, intrusive thoughts triggered by stressful 
situations, and anger management problems toward supervisors, 
authority figures and toward his wife.  No suicidal or 
homicidal ideation, delusions or hallucinations were noted at 
the time of admission.  During the hospital stay, the veteran 
attended classes and therapy sessions.  His condition was 
noted to be stable and improved.  The Axis I diagnosis was 
PTSD and the veteran's GAF scale score was 40.  The 
impression on a CT of the skull was normal cranial CT.     

By way of a December 1999 rating action, the RO increased the 
veteran's initial disability rating for PTSD to 50 percent 
through August 24, 1999, and granted an increased rating to 
70 percent thereafter.  

The file contains ongoing records of the veteran's group 
therapy sessions.  A February 2000 psychiatric note indicated 
that the veteran was seen at the mental health clinic for 
symptoms including active visual hallucinations and hearing 
voices in his head.  The plan at that time was to increase 
his medications.  On a progress note dated in March 2000 it 
was noted that the veteran seemed slowed in mentation, with 
no active thoughts of suicide, and with tendencies to have 
bouts of hurting others, major problems with anger, and 
agitation regarding his paranoid feelings, his anxiety, and 
his visual hallucinations.    

The RO granted a temporary total rating from August 31, 1999 
through the end of September 1999 under 38 C.F.R. § 4.29 
based on hospital treatment for PTSD. 

The veteran next underwent a VA examination for PTSD on May 
11, 2000.  The VA examiner reviewed the record paying 
particular attention to the veteran's recent psychiatric 
examination in August 1999.  It was noted that the physician 
performing the August 1999 examination thought that the 
veteran had deteriorated to the point now where he is unable 
or unwilling to regularly seek employment and even attempt to 
find full-time gainful employment.  That physician was noted 
to have indicated that despite the veteran's multiple 
attempts at psychiatric hospitalization and extensive 
outpatient psychiatric intervention, the veteran appeared to 
be deteriorating in psychiatric functioning, with increasing 
impairment in both social and occupational functioning.  The 
examiner performing the May 2000 examination recommended that 
the veteran be found "unemployable at the present time, and 
for the foreseeable future."  He further stated that "[t]he 
veteran's PTSD has rendered him unemployable and 
psychiatricly (sic) deteriorated...."  He found that the 
veteran now showed significant signs of increasing depression 
as well as symptoms of cognitive impairment sufficient to 
diagnose dementia.  The Axis I diagnosis included PTSD, with 
secondary depression.  The current GAF scale score was found 
to be 37, with the highest score in the past year at 45.  

Additional records of group therapy sessions show ongoing 
treatment for psychiatric symptoms through September 2000.  
On a July 2000 psychiatrist note, the veteran returned for 
medications indicating that he has been having increasing 
problems with his temper and that this has resulted in 
further deterioration of his marriage.  The veteran also 
reported ongoing nightmares and peculiar thoughts such as 
unwarranted fear of certain people.  The veteran further 
stated that he can hear people whispering about him and that 
he is not sure whether this is real or imaginary.  On mental 
status examination, it was noted that the veteran speaks and 
moves slowly, and exhibits evidence of paranoia and possible 
auditory hallucinations.  The veteran reported vivid 
nightmares that seemed to be getting worse.  His mood was 
reportedly dysphoric.  He denied any specific intent to harm 
himself or others but acknowledged problems with anger 
control.  The treating physician discussed hospitalization, 
but the veteran did not want to admit himself and indicated 
that he would discuss it with his wife. 

The veteran underwent neuropsychiatric evaluation on 
psychology visit in August 2000.  The veteran reported 
hearing voices about once per month and having visual 
hallucinations that appeared to come during times of intense 
stress, anxiety or fear.  The veteran reported feeling 
depressed, as if life were not worth living.  He thought of 
suicide and hurting people in the past, without current 
suicidal or homicidal ideation.  The examiner indicated that 
the veteran did not appear to be a threat to himself or to 
others.  The examiner noted the possibility of medical 
complications related to a head injury incurred during fights 
while in the army.  He indicated that the veteran had a flat 
affect and was slow in responding.  His hygiene appeared 
satisfactory.  There was no indications of present delusions, 
hallucinations or other gross indicators of psychotic 
processes during the assessment, however it was noted that 
the veteran did report visual and auditory hallucinations.  
Speech was slow and quiet with a flat tone.  The veteran 
underwent a battery of tests.  On Mini Mental Status Exam the 
veteran's score suggested impairment in overall cognitive 
functioning.  Scores on the Trail Making Test (TMT) 
reportedly make it likely that the veteran has some acquired 
cognitive impairment.  The WAIS-III testing showed: 
visuospatial organization was intact; immediate and short-
term memory were intact; processing speed was impaired; and 
associated learning was impaired.  His score on the Beck 
Depression Inventory showed moderate to severe depression and 
his score on the Beck Anxiety Index suggested severe anxiety.  
The MMPI- 2 test indicated that the veteran had a tendency to 
exaggerate complaints.  The Bizarre Sensory Experiences 
Subscales suggested that the veteran is experiencing 
hallucinations and/or delusions.  The examiner noted that the 
veteran appeared to suffer from lateralized impairment of the 
left hemisphere.  He noted that left hemisphere damage could 
be likely based on his history of fights.  The Axis I 
diagnosis included schizoaffective disorder and PTSD.  The 
GAF scale score was reportedly 40.  

By rating action of September 2000, the RO granted the 
veteran's claim for entitlement to individual unemployability 
effective August 25, 1999 and found that he was eligible for 
Dependents' Educational Assistance from May 11, 2000.


Analysis

The veteran maintains, in substance, that the disability due 
to his service-connected PTSD is more disabling than 
reflected in the current ratings assigned. 

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.  In assessing the degree of disability attributable to 
a service-connected disorder, the disorder is generally 
viewed in relation to its whole history.  38 C.F.R. §§ 4.1, 
4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is entitled to a "staging" of ratings 
based on separate periods based on the facts found during the 
appeal period because the present claim is based on an 
initial assignment of a rating disability in December 1998.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder under the criteria in 
effect for the entire period the veteran has been service-
connected for PTSD, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, 
rather than solely upon the examiner's assessment of the 
level of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2001).

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD.

The veteran contends that disability due to his service-
connected PTSD warrants an initial evaluation in excess of 
the 50 percent assigned for that period.  Review of the 
evidence of record does not reveal that the symptomatology 
from the veteran's PTSD was shown to be more than 50 percent 
disabling prior to August 25, 1999.  

The Board notes that the records show that the veteran was 
employed as a lineman into July 1999.  Additionally, when he 
was examined in September 1998, the veteran had no 
inappropriate behavior, no panic attacks, and no problem with 
impulse control.  Furthermore, the examiner did not find 
deficiencies in most areas due to symptoms such as 
obsessional rituals, illogical or irrelevant speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The examiner described his PTSD as moderate and 
assigned a GAF of 50.  Without more serious findings 
indicating symptomatology of greater severity, an initial 
evaluation in excess of 50 percent is not warranted.


B.  Entitlement to a rating in excess of 70 percent for 
service-connected PTSD from August 25, 1999.

As noted in the facts above, the RO granted an increased 
rating to 70 percent for PTSD from August 25, 1999, based on 
findings from an examination of that date, which showed 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as vague and slow speech, 
inability to remember some things, violent thoughts, problems 
with anger control, anxiety, depression, and obsessive 
thoughts regarding Vietnam.  The examiner performing the 
August 1999 examination found that the veteran had 
deteriorated substantially in the past year and he assigned a 
GAF of 45.  

While the veteran contends that a rating in excess of 70 
percent is in order for PTSD from August 25, 1999, the Board 
does not agree.  The evidence from this examination does not 
show that the veteran's PTSD approaches the criteria for the 
next higher (100 percent) rating, since the examining 
physician did not find that the veteran had total 
occupational and social impairment due to PTSD.  That 
physician did not find that PTSD symptoms resulted in gross 
impairment of thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a finding 
that the veteran was in persistent danger of hurting himself 
or others.  As such, a rating in excess of 70 percent is not 
warranted from August 25, 1999.

On review of the subsequent medical evidence on file, 
however, the Board finds that the disability due to the 
veteran's PTSD has indeed grown more severe.  Visual 
hallucinations and voices in the head were noted on a 
February 2000 psychiatric note.  Additionally, on a progress 
note dated in March 2000,  it was noted that the veteran was 
experiencing major problems with anger and agitation 
regarding paranoid feelings, anxiety and visual 
hallucinations.  Specifically pertinent are the findings on 
the veteran's May 11, 2000 VA examination report, which, the 
Board points out, contain the earliest medical evidence on 
file indicating that the veteran's PTSD has rendered him 
"unemployable at the present time, and for the foreseeable 
future."  The examiner found that the veteran now shows 
signs of increasing depression as well as symptoms of 
cognitive impairment sufficient to diagnose dementia.  He 
further noted that the veteran's GAF score had dropped to 37. 

Based on these findings, the Board has determined that the 
veteran's PTSD symptomatology has resulted in total 
occupational impairment from May 11, 2000, due to such 
symptoms as gross impairment in thought processes, and 
persistent hallucinations.  As these symptoms more closely 
resemble the criteria for the next higher rating, the Board 
finds that a 100 percent schedular evaluation for PTSD is in 
order from May 11, 2000.   38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).



ORDER

Service connection for hearing loss is denied.

Service connection for peripheral neuropathy as a result of 
exposure to herbicides is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to a rating in excess of 70 percent for PTSD from 
August 25, 1999 is denied.

Entitlement to an increased rating to 100 percent for PTSD 
from May 11, 2000 is granted.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

